DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 24-25, 27, 30-32, 34, 38-39, 42-44, 47-48 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al., US 2017/0237649 A1 (Sampath hereinafter), in view of Lee et al., US 2015/0319078 A1 (Lee hereinafter).
Here is how the references teach the claims.
Regarding claim 24, Sampath discloses a method of determining the shortest path from a talker device to a listener device through a time-sensitive software defined network (TsSDN) (FIG. 2 illustrates a flowchart for a method 138 relating to the use of an SDN controller for selecting and installing adjusted STP path cost values based on dynamic network parameters of the SDN; see Sampath, paragraph [0021]. Also see paragraph [0011] “For illustration, the first datapath can be determined by STP optimization based on static parameters, such as link speeds and number hops between the nodes, whereas the second datapath can be optimized in accordance with the present disclosure based on one or more dynamic network parameters (e.g., QoS, latency, throughput, power consumption, etc.)” and paragraph [0025], “QoS guarantees are often implemented to ensure a quality experience when using time-sensitive network services, such as real-time multimedia services including Internet Protocol television (IPTV), video calls, online gaming, security camera streams, Voice over IP (VoIP) traffic, or other services”), comprising:
in a TsSDN comprising a TsSDN controller and plurality of network devices (see Sampath Fig. 1, which discloses a SDN controller, element 102, and plurality of nodes mainly elements 112 and 114 and the nodes in between),
the TsSDN having one or more paths through which traffic from a talker device can be routed to a listener device (FIG. 1 depicts traffic along a first example datapath between a source node 112 and a destination node 114, the first datapath being defined by network nodes 116, 118, 120, 122, 124, and 126. FIG. 1 also depicts traffic along a second example datapath between source node 112 towards destination node 114. The second datapath is defined by network nodes 116, 118, 120, 128, 130, and 132; see Sampath, paragraph [0011]), … detecting a change in one or more parameters associated with at least one link in the one or more paths (For example, in some implementations, an SDN controller receives a dynamic network parameter from a controlled network node in the SDN, selects an adjusted STP path cost value for a path cost along a datapath based on the dynamic network parameters, and installs the adjusted STP path cost value on controlled network nodes along the datapath; see Sampath, paragraph [0010]. Also see paragraph [0008], “STP is designed to optimize the spanning tree based on static network parameters, such as for example link speeds and number of hops between the nodes, but is unable to optimize spanning trees based on dynamic parameters of the network, such as Quality of Service ("QoS"), latency, throughput, power consumption, etc.”), wherein the one or more parameters includes load (The term "dynamic network parameter" as used herein can, for example, refer to real-time or predicted traffic information over SDN 100, and can include, for example, latency, estimated power-consumption across a path, congestion, cost/Mb of a given path, throughput, etc. Dynamic network parameters can, for example, be distinguished from static network parameters, such as link speed and number of hops or other network parameters currently considered by STP; see Sampath, paragraph [0023]);
dynamically recalculating the cost of links in response to detecting the change (the adjusted STP path cost value can be selected (or otherwise calculated) so as to route network traffic along a first datapath between source node 112 and destination node 114 predicted to have an increased network throughput compared to a second datapath between source node 112 and destination node 114; see Sampath, paragraph [0030]. Also see paragraph [0034], “Similarly, method 138 can be implemented so as to prevent a spanning tree or datapath from being changed unless the adjusted STP path cost value would result in a significant performance improvement” and paragraph [0010], “The spanning tree calculated by the controlled network nodes is then optimized by the network nodes based on the adjusted STP path cost values provided by the SDN controller rather than static parameters, such as link speeds and number of hops between the nodes”); and
determining from the recalculated cost of links a second path as the shortest path for routing the traffic from the talker device to the listener device (In some implementations, the adjusted STP path cost value is not calculated using formulas based on the dynamic network parameter, but is instead calculated so as to achieve a desired datapath. For example, in some implementations SDN controller 102 can determine an optimized routing path based on the dynamic network parameter. The SDN controller 102 can then calculate lower adjusted STP path cost values for network nodes along that optimized routing path (e.g., a path cost value of 200) compared to higher adjusted STP path cost values for network nodes not along the optimized routing path (e.g., a path cost value of 20,000); see Sampath, paragraph [0030]).
Regarding claim 38, Sampath discloses a time-sensitive software-defined network (TsSDN) controller executing on one or more distributed hardware and configured to perform a method for determining the shortest path from a talker device to a listener device through a TsSDN (FIG. 2 illustrates a flowchart for a method 138 relating to the use of an SDN controller for selecting and installing adjusted STP path cost values based on dynamic network parameters of the SDN; see Sampath, paragraph [0021]. Aslo see paragraph [0011] “For illustration, the first datapath can be determined by STP optimization based on static parameters, such as link speeds and number hops between the nodes, whereas the second datapath can be optimized in accordance with the present disclosure based on one or more dynamic network parameters (e.g., QoS, latency, throughput, power consumption, etc.)” and paragraph [0025], “QoS guarantees are often implemented to ensure a quality experience when using time-sensitive network services, such as real-time multimedia services including Internet Protocol television (IPTV), video calls, online gaming, security camera streams, Voice over IP (VoIP) traffic, or other services”), comprising: … detecting a change in one or more parameters associated with at least one link in the one or more paths (For example, in some implementations, an SDN controller receives a dynamic network parameter from a controlled network node in the SDN, selects an adjusted STP path cost value for a path cost along a datapath based on the dynamic network parameters, and installs the adjusted STP path cost value on controlled network nodes along the datapath; see Sampath, paragraph [0010]. Also see paragraph [0008], “STP is designed to optimize the spanning tree based on static network parameters, such as for example link speeds and number of hops between the nodes, but is unable to optimize spanning trees based on dynamic parameters of the network, such as Quality of Service ("QoS"), latency, throughput, power consumption, etc.”), wherein the one or more parameters includes load (The term "dynamic network parameter" as used herein can, for example, refer to real-time or predicted traffic information over SDN 100, and can include, for example, latency, estimated power-consumption across a path, congestion, cost/Mb of a given path, throughput, etc. Dynamic network parameters can, for example, be distinguished from static network parameters, such as link speed and number of hops or other network parameters currently considered by STP; see Sampath, paragraph [0023]);
responsive to detecting the change, dynamically recalculating the cost of links (the adjusted STP path cost value can be selected (or otherwise calculated) so as to route network traffic along a first datapath between source node 112 and destination node 114 predicted to have an increased network throughput compared to a second datapath between source node 112 and destination node 114; see Sampath, paragraph [0030]. Also see paragraph [0034], “Similarly, method 138 can be implemented so as to prevent a spanning tree or datapath from being changed unless the adjusted STP path cost value would result in a significant performance improvement” and paragraph [0010], “The spanning tree calculated by the controlled network nodes is then optimized by the network nodes based on the adjusted STP path cost values provided by the SDN controller rather than static parameters, such as link speeds and number of hops between the nodes”); and
determining from the recalculated cost of links a second path as the shortest path for routing traffic from the talker device to the listener device through the network (In some implementations, the adjusted STP path cost value is not calculated using formulas based on the dynamic network parameter, but is instead calculated so as to achieve a desired datapath. For example, in some implementations SDN controller 102 can determine an optimized routing path based on the dynamic network parameter. The SDN controller 102 can then calculate lower adjusted STP path cost values for network nodes along that optimized routing path (e.g., a path cost value of 200) compared to higher adjusted STP path cost values for network nodes not along the optimized routing path (e.g., a path cost value of 20,000); see Sampath, paragraph [0030]).
Regarding claim 47, Sampath discloses a non-transitory computer readable medium having stored thereon sequences of instruction which when executed by one or more machines (Each module of SDN controller 102 can include one or more machine-readable storage mediums and one or more computer processors. For example, software that provides the functionality of modules on SDN controller 102 can be stored on a memory of a computer to be executed by a processor of the computer; see Sampath, paragraph [0037]) causes the machines to perform a method for determining the shortest path from a talker device to a listener device through a time-sensitive software-defined network (TsSDN) (FIG. 2 illustrates a flowchart for a method 138 relating to the use of an SDN controller for selecting and installing adjusted STP path cost values based on dynamic network parameters of the SDN; see Sampath, paragraph [0021]. Aslo see paragraph [0011] “For illustration, the first datapath can be determined by STP optimization based on static parameters, such as link speeds and number hops between the nodes, whereas the second datapath can be optimized in accordance with the present disclosure based on one or more dynamic network parameters (e.g., QoS, latency, throughput, power consumption, etc.)” and paragraph [0025], “QoS guarantees are often implemented to ensure a quality experience when using time-sensitive network services, such as real-time multimedia services including Internet Protocol television (IPTV), video calls, online gaming, security camera streams, Voice over IP (VoIP) traffic, or other services”), comprising: … detecting a change in one or more parameters associated with at least one link in the one or more paths (For example, in some implementations, an SDN controller receives a dynamic network parameter from a controlled network node in the SDN, selects an adjusted STP path cost value for a path cost along a datapath based on the dynamic network parameters, and installs the adjusted STP path cost value on controlled network nodes along the datapath; see Sampath, paragraph [0010]. Also see paragraph [0008], “STP is designed to optimize the spanning tree based on static network parameters, such as for example link speeds and number of hops between the nodes, but is unable to optimize spanning trees based on dynamic parameters of the network, such as Quality of Service ("QoS"), latency, throughput, power consumption, etc.”), wherein the one or more parameters includes load (The term "dynamic network parameter" as used herein can, for example, refer to real-time or predicted traffic information over SDN 100, and can include, for example, latency, estimated power-consumption across a path, congestion, cost/Mb of a given path, throughput, etc. Dynamic network parameters can, for example, be distinguished from static network parameters, such as link speed and number of hops or other network parameters currently considered by STP; see Sampath, paragraph [0023]);
responsive to detecting the change, dynamically recalculating the cost of links (the adjusted STP path cost value can be selected (or otherwise calculated) so as to route network traffic along a first datapath between source node 112 and destination node 114 predicted to have an increased network throughput compared to a second datapath between source node 112 and destination node 114; see Sampath, paragraph [0030]. Also see paragraph [0034], “Similarly, method 138 can be implemented so as to prevent a spanning tree or datapath from being changed unless the adjusted STP path cost value would result in a significant performance improvement” and paragraph [0010], “The spanning tree calculated by the controlled network nodes is then optimized by the network nodes based on the adjusted STP path cost values provided by the SDN controller rather than static parameters, such as link speeds and number of hops between the nodes”); and
determining from the recalculated cost of links a second path as the shortest path for routing traffic from the talker device to the listener device through the network (In some implementations, the adjusted STP path cost value is not calculated using formulas based on the dynamic network parameter, but is instead calculated so as to achieve a desired datapath. For example, in some implementations SDN controller 102 can determine an optimized routing path based on the dynamic network parameter. The SDN controller 102 can then calculate lower adjusted STP path cost values for network nodes along that optimized routing path (e.g., a path cost value of 200) compared to higher adjusted STP path cost values for network nodes not along the optimized routing path (e.g., a path cost value of 20,000); see Sampath, paragraph [0030]).
Sampath does not explicitly disclose the following features.
Regarding claim 1, assigning to each link between adjacent devices in the one or more paths a cost;
determining, based on the cost of links, a first path that is the shortest path for routing traffic from the talker device to the listener device, wherein the shortest path has the lowest cost;
Regarding claim 38, assigning a cost to each link between adjacent devices in one or more paths in a TsSDN through which traffic from a talker device can be routed to a listener device;
determining, based on the cost of links, a first path that is the shortest path for routing traffic from the talker device to the listener device, wherein the shortest path has the lowest cost;
Regarding claim 47, assigning a cost to each link between adjacent devices in one or more paths in a TsSDN through which traffic from a talker device can be routed to a listener device;
determining, based on the cost of links, a first path that is the shortest path for routing traffic from the talker device to the listener device, wherein the shortest path has the lowest cost;
In the same field of endeavor (e.g., communication system) Lee discloses a method implemented by a path computation element (PCE) that comprises the following features.
Regarding claim 1, assigning to each link between adjacent devices in the one or more paths a cost (In an embodiment, the network topology information may comprise an link state database (LSDB) comprising a plurality of network links (e.g., between a pair of network nodes 240) in the network and link costs associated with the network links; see Lee, paragraph [0048]);
determining, based on the cost of links, a first path that is the shortest path for routing traffic from the talker device to the listener device (Upon receiving the request, the SC-aware PCE obtains network topology information and computes K shortest paths (e.g., minimum link cost paths) from the SC ingress node to the SC egress node according to the network topology information and the network routing constraints; see Lee, paragraph [0024]), wherein the shortest path has the lowest cost (the PCE computes the plurality of network paths by determining that the plurality of network paths comprises a minimum cost and satisfies the network routing constraint; see Lee, paragraph [0048]);
Regarding claim 38, assigning a cost to each link between adjacent devices in one or more paths in a TsSDN through which traffic from a talker device can be routed to a listener device (In an embodiment, the network topology information may comprise an link state database (LSDB) comprising a plurality of network links (e.g., between a pair of network nodes 240) in the network and link costs associated with the network links; see Lee, paragraph [0048]. Also see paragraph [0024], “The SDN controller determines network routing constraints (e.g., delay, bandwidth, and minimum hop criteria) and coordinates with an SC-aware path computation element (PCE) to determine SC-aware network paths”);
determining, based on the cost of links, a first path that is the shortest path for routing traffic from the talker device to the listener device (Upon receiving the request, the SC-aware PCE obtains network topology information and computes K shortest paths (e.g., minimum link cost paths) from the SC ingress node to the SC egress node according to the network topology information and the network routing constraints; see Lee, paragraph [0024]), wherein the shortest path has the lowest cost (the PCE computes the plurality of network paths by determining that the plurality of network paths comprises a minimum cost and satisfies the network routing constraint; see Lee, paragraph [0048]);
Regarding claim 47, assigning a cost to each link between adjacent devices in one or more paths in a TsSDN through which traffic from a talker device can be routed to a listener device (In an embodiment, the network topology information may comprise an link state database (LSDB) comprising a plurality of network links (e.g., between a pair of network nodes 240) in the network and link costs associated with the network links; see Lee, paragraph [0048]. Also see paragraph [0024], “The SDN controller determines network routing constraints (e.g., delay, bandwidth, and minimum hop criteria) and coordinates with an SC-aware path computation element (PCE) to determine SC-aware network paths”);
determining, based on the cost of links, a first path that is the shortest path for routing traffic from the talker device to the listener device (Upon receiving the request, the SC-aware PCE obtains network topology information and computes K shortest paths (e.g., minimum link cost paths) from the SC ingress node to the SC egress node according to the network topology information and the network routing constraints; see Lee, paragraph [0024]), wherein the shortest path has the lowest cost (the PCE computes the plurality of network paths by determining that the plurality of network paths comprises a minimum cost and satisfies the network routing constraint; see Lee, paragraph [0048]);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lee regarding a path computation element (PCE) into the method related to routing traffic through a software defined network (SDN) of Sampath. The motivation to do so is to efficiently steer data flows by employing a network controller through a service instance location in a software defined network (SDN) environment (see Lee, abstract and paragraph [0005]).
Regarding claim 25, Sampath discloses wherein the shortest path is determined by the TsSDN controller, and wherein the TsSDN controller uses one or more application programming interfaces (APls) to communicate with the plurality of network devices in the TsSDN (SDN 100 can, for example, be implemented through the use of an SDN controller 102 that interfaces with various SDN-compatible devices via a suitable Application Program Interface ("API"), or another suitable protocol (e.g., OpenFlow); see Sampath, paragraph [0018]. Also see paragraph [0012], “The use of such software defined networking can provide other functionality. For example, one or more SDN applications can be installed on or interface with SDN controller 102 to meet customer use cases, such as to achieve a desired throughput (or another quality of service) over SDN 100, enforce security provisions for SDN 100, or provide another suitable service or functionality; see Sampath, paragraph [0012]”).
Regarding claim 27, Sampath discloses further comprising determining the traffic from the talker device to be time-sensitive or non-time-sensitive (QoS guarantees are often implemented to ensure a quality experience when using time-sensitive network services, such as real-time multimedia services including Internet Protocol television (IPTV), video calls, online gaming, security camera streams, Voice over IP (VoIP) traffic, or other services. In some implementations, the dynamic network parameter received by SDN controller 102 can correspond to a Quality of Service ("QoS") metric calculated by the sending controlled network node (e.g., switch 120), which can, for example, combine multiple aspects of network traffic into a single metric; see Sampath, paragraph [0025]).
Regarding claim 30, Sampath discloses wherein detecting the change in the load parameter is based on information received by the TsSDN controller from the plurality of network devices (The term "dynamic network parameter" as used herein can, for example, refer to real-time or predicted traffic information over SDN 100, and can include, for example, latency, estimated power-consumption across a path, congestion, cost/Mb of a given path, throughput, etc.; see Sampath, paragraph [0023]. Also see paragraph [0021], “FIG. 2 illustrates a flowchart for a method 138 relating to the use of an SON controller for selecting and installing adjusted STP path cost values based on dynamic network parameters of the SDN”).
Regarding claim 31, Sampath discloses wherein the one or more parameters includes at least one of link speed or latency (the first datapath can be determined by STP optimization based on static parameters, such as link speeds and number hops between the nodes, whereas the second datapath can be optimized in accordance with the present disclosure based on one or more dynamic network parameters (e.g., QoS, latency, throughput, power consumption, etc.); see Sampath, paragraph [0011]).
Regarding claim 32, Sampath discloses wherein the talker device or the listener device is a physical device, a virtual device hosted on a machine, or a service hosted on one or more distributed machines (Source node 112 and destination node 114 can, for example, be in the form of network hosts or other types of network nodes. For example, one or both of source node 112 and destination node 114 can be in the form of suitable servers, desktop computers, laptops, printers, etc. … It is appreciated that source node 112 and destination node 114 can be endpoint nodes on SDN 100, intermediate nodes between endpoint nodes, or positioned at other logical or physical locations within SDN 100; see Sampath. Paragraph [0014]).
Regarding claim 34, Sampath discloses wherein the TsSDN controller is a software defined network (SDN) controller having a time-sensitive network (TSN) application (QoS guarantees are often implemented to ensure a quality experience when using time-sensitive network services, such as real-time multimedia services including Internet Protocol television (IPTV), video calls, online gaming, security camera streams, Voice over IP (VoIP) traffic, or other services. In some implementations, the dynamic network parameter received by SDN controller 102 can correspond to a Quality of Service ("QoS") metric calculated by the sending controlled network node (e.g., switch 120), which can, for example, combine multiple aspects of network traffic into a single metric; see Sampath, paragraph [0025]).
Regarding claim 39, Sampath discloses wherein the TsSDN controller uses one or more application programming interfaces (APls) to communicate with a plurality of network devices in the TsSDN (SDN 100 can, for example, be implemented through the use of an SDN controller 102 that interfaces with various SDN-compatible devices via a suitable Application Program Interface ("API"), or another suitable protocol (e.g., OpenFlow); see Sampath, paragraph [0018]. Also see paragraph [0012], “The use of such software defined networking can provide other functionality. For example, one or more SDN applications can be installed on or interface with SDN controller 102 to meet customer use cases, such as to achieve a desired throughput (or another quality of service) over SDN 100, enforce security provisions for SDN 100, or provide another suitable service or functionality; see Sampath, paragraph [0012]”).
Regarding claim 42, Sampath discloses wherein the one or more parameters includes at least one of link speed or latency (the first datapath can be determined by STP optimization based on static parameters, such as link speeds and number hops between the nodes, whereas the second datapath can be optimized in accordance with the present disclosure based on one or more dynamic network parameters (e.g., QoS, latency, throughput, power consumption, etc.); see Sampath, paragraph [0011]).
Regarding claim 43, Sampath discloses wherein the talker device or the listener device is a physical device, a virtual device hosted on a machine, or a service hosted on one or more distributed machines (Source node 112 and destination node 114 can, for example, be in the form of network hosts or other types of network nodes. For example, one or both of source node 112 and destination node 114 can be in the form of suitable servers, desktop computers, laptops, printers, etc. … It is appreciated that source node 112 and destination node 114 can be endpoint nodes on SDN 100, intermediate nodes between endpoint nodes, or positioned at other logical or physical locations within SDN 100; see Sampath. Paragraph [0014]).
Regarding claim 44, Sampath discloses further comprising a time management module or a time-sensitive network (TSN) application (QoS guarantees are often implemented to ensure a quality experience when using time-sensitive network services, such as real-time multimedia services including Internet Protocol television (IPTV), video calls, online gaming, security camera streams, Voice over IP (VoIP) traffic, or other services. In some implementations, the dynamic network parameter received by SDN controller 102 can correspond to a Quality of Service ("QoS") metric calculated by the sending controlled network node (e.g., switch 120), which can, for example, combine multiple aspects of network traffic into a single metric; see Sampath, paragraph [0025]).
Regarding claim 48, Sampath discloses wherein the TsSDN controller uses one or more application programming interfaces (APls) to communicate with a plurality of network devices in the TsSDN (SDN 100 can, for example, be implemented through the use of an SDN controller 102 that interfaces with various SDN-compatible devices via a suitable Application Program Interface ("API"), or another suitable protocol (e.g., OpenFlow); see Sampath, paragraph [0018]. Also see paragraph [0012], “The use of such software defined networking can provide other functionality. For example, one or more SDN applications can be installed on or interface with SDN controller 102 to meet customer use cases, such as to achieve a desired throughput (or another quality of service) over SDN 100, enforce security provisions for SDN 100, or provide another suitable service or functionality; see Sampath, paragraph [0012]”).
Regarding claim 51, Sampath discloses wherein the one or more parameters includes at least one of link speed or latency (the first datapath can be determined by STP optimization based on static parameters, such as link speeds and number hops between the nodes, whereas the second datapath can be optimized in accordance with the present disclosure based on one or more dynamic network parameters (e.g., QoS, latency, throughput, power consumption, etc.); see Sampath, paragraph [0011]).

Claims 26, 29, 36-37, 40, 46, 49, 52 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al., US 2017/0237649 A1 (Sampath hereinafter), in view of Lee et al., US 2015/0319078 A1 (Lee hereinafter), as applied to the claims above and further in view of disclosed prior art Bush et al., US 2018/0006955 A1 (Bush hereinafter).
Here is how the references teach the claims.
Regarding claims 26, 29, 36-37, 40, 46, 49, 52 and 54, Sampath and Lee discloses the method of claim 24, the method of claim 25, the method of claim 27, the TsSDN controller of claim 38, the TsSDN controller of claim 39, the non-transitory computer readable medium of claim 47 and the non-transitory computer readable medium of claim 48. Sampath and Lee does not explicitly disclose the following features.
Regarding claim 26, wherein the plurality of network devices include time-sensitive and non-time-sensitive network devices.
Regarding claim 29, wherein the traffic from the talker device is determined to be time-sensitive based on stream reservation protocol activity detected in the traffic.
Regarding claim 36, wherein each of the talker and listener devices is an industrial automation system device.
Regarding claim 37, wherein each of the talker and listener devices is a vehicular automation system device.
Regarding claim 40, wherein the plurality of network devices include time-sensitive and non-time-sensitive network devices.
Regarding claim 46, wherein each of the talker and listener devices is an industrial automation system device or a vehicular automation system device.
Regarding claim 49, wherein the plurality of network devices include time-sensitive and non-time-sensitive network devices.
Regarding claim 52, further comprising a time-sensitive network (TSN) application for controlling the time-sensitive network devices.
Regarding claim 54, wherein each of the talker and listener devices is an industrial automation system device or a vehicular automation system device.
In the same field of endeavor (e.g., communication system) Bush discloses method for communicating data in a networks that comprises the following features.
Regarding claim 26, wherein the plurality of network devices include time-sensitive and non-time-sensitive network devices (The scheduling device also is configured to determine available bandwidth for communication of non-time sensitive communications of the control system using the DDS in the TSN, and is configured to control communication of the non-time sensitive communications in the TSN without preventing communication of the time sensitive communications in the TSN based on the available bandwidth; see Bush, paragraph [0005]).
Regarding claim 29, wherein the traffic from the talker device is determined to be time-sensitive based on stream reservation protocol activity detected in the traffic (DDS components, such as writer devices and reader devices (e.g., Writers and Readers) are able to directly communicate directly with TSN virtual link registration devices (e.g., Talkers and Listeners) to enable TSN stream reservation that dynamically changes to reflect the Quality-of-Service (QoS) requirements of DDS; see Bush, paragraph [0018]).
Regarding claim 36, wherein each of the talker and listener devices is an industrial automation system device (FIGS. 1 through 4 illustrate several examples of powered systems 100, 200, 300, 400 having control systems that use one or more embodiments of subject matter described herein … The powered system 400 shown in FIG. 4 is a hydraulic power plant, which has a control system that controls operations of the plant based on data obtained by, generated by, and/or communicated among devices of the plant; see Bush, paragraph [0020]. Also see Figs. 1-4).
Regarding claim 37, wherein each of the talker and listener devices is a vehicular automation system device (FIGS. 1 through 4 illustrate several examples of powered systems 100, 200, 300, 400 having control systems that use one or more embodiments of subject matter described herein … FIG. 2 is an automobile, which has a control system 202 that controls operations (e.g., driver warnings, automated movement, or other actions) of the automobile based on data obtained by, generated by, and/or communicated among devices of the automobile and/or off-board the automobile; see Bush, paragraph [0020]. Also see Figs. 1-4).
Regarding claim 40, wherein the plurality of network devices include time-sensitive and non-time-sensitive network devices (The scheduling device also is configured to determine available bandwidth for communication of non-time sensitive communications of the control system using the DDS in the TSN, and is configured to control communication of the non-time sensitive communications in the TSN without preventing communication of the time sensitive communications in the TSN based on the available bandwidth; see Bush, paragraph [0005]).
Regarding claim 46, wherein each of the talker and listener devices is an industrial automation system device or a vehicular automation system device (FIGS. 1 through 4 illustrate several examples of powered systems 100, 200, 300, 400 having control systems that use one or more embodiments of subject matter described herein … FIG. 2 is an automobile, which has a control system 202 that controls operations (e.g., driver warnings, automated movement, or other actions) of the automobile based on data obtained by, generated by, and/or communicated among devices of the automobile and/or off-board the automobile … The powered system 400 shown in FIG. 4 is a hydraulic power plant, which has a control system that controls operations of the plant based on data obtained by, generated by, and/or communicated among devices of the plant; see Bush, paragraph [0020]. Also see Figs. 1-4).
Regarding claim 49, wherein the plurality of network devices include time-sensitive and non-time-sensitive network devices (The scheduling device also is configured to determine available bandwidth for communication of non-time sensitive communications of the control system using the DDS in the TSN, and is configured to control communication of the non-time sensitive communications in the TSN without preventing communication of the time sensitive communications in the TSN based on the available bandwidth; see Bush, paragraph [0005]).
Regarding claim 52, further comprising a time-sensitive network (TSN) application for controlling the time-sensitive network devices (The data distribution service 524 is network agnostic in that the data distribution service 524 can operate on a variety of networks, such as Ethernet networks as one example. The data distribution service 524 operates between the network through which data is communicated and the applications communicating the data (e.g., the devices 502, 504, 508, 514, 518); see Bush, paragraph [0026]).
Regarding claim 54, wherein each of the talker and listener devices is an industrial automation system device or a vehicular automation system device (FIGS. 1 through 4 illustrate several examples of powered systems 100, 200, 300, 400 having control systems that use one or more embodiments of subject matter described herein … FIG. 2 is an automobile, which has a control system 202 that controls operations (e.g., driver warnings, automated movement, or other actions) of the automobile based on data obtained by, generated by, and/or communicated among devices of the automobile and/or off-board the automobile … The powered system 400 shown in FIG. 4 is a hydraulic power plant, which has a control system that controls operations of the plant based on data obtained by, generated by, and/or communicated among devices of the plant; see Bush, paragraph [0020]. Also see Figs. 1-4).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Bush regarding communicating data in a networks into the method related to routing traffic through a software defined network (SDN) of Sampath and Lee. The motivation to do so is to provide time sensitive communication between devices using distributed data system in a time sensitive (TSN) network (see Bush, abstract and paragraph [0001]).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al., US 2017/0237649 A1 (Sampath hereinafter), in view of Lee et al., US 2015/0319078 A1 (Lee hereinafter), as applied to the claims above and further in view of Mozolewski et al., US 2017/0034063 A1 (Mozolewski hereinafter).
Here is how the references teach the claims.
Regarding claim 33, Sampath and Lee discloses the method of claim 25. Sampath and Lee does not explicitly disclose wherein the TsSDN controller is a software defined network (SDN) controller having a time management module. In the same field of endeavor (e.g., communication system) Mozolewski discloses a method related to enabling prioritization of network traffic in a distributed processing system that comprises wherein the TsSDN controller is a software defined network (SDN) controller having a time management module (see Mozolewski, Fig. 3, element 314. Also see paragraph [0017], “There is also an application plane consisting of one or more SDN applications whose functionality can be implemented by the network controller. In FIG. 3, the priority module 312, timeout module 314, flow table module 316, and interface 318 represent functionality of an SDN application implemented by network controller 310”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Mozolewski regarding enabling prioritization of network traffic in a distributed processing system into the method related to routing traffic through a software defined network (SDN) of Sampath and Lee. The motivation to do so is to provide priority handling of distributed processing system traffic in a software defined network (SDN) (see Mozolewski, abstract and paragraph [0009]).

Claims 35, 45 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al., US 2017/0237649 A1 (Sampath hereinafter), in view of Lee et al., US 2015/0319078 A1 (Lee hereinafter), as applied to the claims above and further in view of Mosko et al., US 2015/0208316 A1 (Mosko hereinafter).
Here is how the references teach the claims.
Regarding claims 35, 45 and 53, Sampath and Lee discloses the method of claim 25, the TsSDN controller of claim 38 and the non-transitory computer readable medium of claim 47. Sampath and Lee does not explicitly disclose the following features.
Regarding claim 35, wherein the TsSDN controller includes a time-sensitive multi-path routing module implementing a link state protocol that uses an equal cost multi-tree (ECMT) algorithm or Dijkstra algorithm to calculate the shortest path.
Regarding claim 45, further comprising a time-sensitive multi-path routing module implementing a link state protocol that uses an equal cost multitree (ECMT) algorithm or Dijkstra algorithm to calculate the shortest path.
Regarding claim 53, further comprising a time-sensitive multi-path routing module implementing a link state protocol that uses an equal cost multi-tree (ECMT) algorithm or Dijkstra algorithm to calculate the shortest path.
In the same field of endeavor (e.g., communication system) Mosko discloses a method related to a software-defined mobile ad-hoc network (MANET) based on an intelligent backbone infrastructure that comprises the following features.
Regarding claim 35, wherein the TsSDN controller includes a time-sensitive multi-path routing module implementing a link state protocol that uses an equal cost multi-tree (ECMT) algorithm or Dijkstra algorithm to calculate the shortest path (SDN also provides a backbone service that simplifies the configuration and management of the network, for example, based on neighborhood information from various wireless nodes; see Mosko, paragraph [0042]. Also see paragraph [0087], “In some embodiments, the backbone performs a Dijkstra algorithm to find the node with the lowest-cost path to the requester”).
Regarding claim 45, further comprising a time-sensitive multi-path routing module implementing a link state protocol that uses an equal cost multitree (ECMT) algorithm or Dijkstra algorithm to calculate the shortest path (SDN also provides a backbone service that simplifies the configuration and management of the network, for example, based on neighborhood information from various wireless nodes; see Mosko, paragraph [0042]. Also see paragraph [0087], “In some embodiments, the backbone performs a Dijkstra algorithm to find the node with the lowest-cost path to the requester”).
Regarding claim 53, further comprising a time-sensitive multi-path routing module implementing a link state protocol that uses an equal cost multi-tree (ECMT) algorithm or Dijkstra algorithm to calculate the shortest path (SDN also provides a backbone service that simplifies the configuration and management of the network, for example, based on neighborhood information from various wireless nodes; see Mosko, paragraph [0042]. Also see paragraph [0087], “In some embodiments, the backbone performs a Dijkstra algorithm to find the node with the lowest-cost path to the requester”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Mosko regarding a software-defined mobile ad-hoc network (MANET) based on an intelligent backbone infrastructure into the method related to routing traffic through a software defined network (SDN) of Sampath and Lee. The motivation to do so is to provide a method for managing a weighted network graph for a plurality of wireless nodes (see Mosko, abstract and paragraph [0003]).

Allowable Subject Matter
Claims 28, 41 and 50 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 08/19/2022. Claims 24-54 are currently pending.
Objection to specification is withdrawn since the applicant has amended the abstract.

Response to Arguments
Applicant’s argument, filed on 08/19/2022, with respect to the claims 24-54 have been fully considered but they are moot in view of the new ground (s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Date: 10/24/2022